ALTENBERND, Judge.
Ricco A. Moultrie, a/k/a/ Ricardo Moul-trie, appeals a judgment convicting him of attempted robbery and sentencing him to five years’ imprisonment as a prison re-leasee reoffender. See § 775.082(9), Fla. Stat. (2000). Because Mr. Moultrie entered a plea of no contest to the charge without reserving the right to appeal any issue and was sentenced in accordance with his plea agreement, we affirm. See Fla. R.App. P. 9.140(b)(2)(A); § 924.06(3), Fla. Stat. (2000). See also Robinson v. State, 373 So.2d 898 (Fla.1979).
While this appeal was pending, Mr. Moultrie filed with this court a copy of a motion designated as a motion for postcon-viction relief pursuant to Florida Rule of Criminal Procedure 3.850, alleging that his plea was not voluntary. It is not clear whether this motion was filed with the circuit court. If it was, it was premature and facially insufficient. See Fla. R.Crim. *1074P. 3.850(c); Bunkley v. State, 800 So.2d 663 (Fla. 2d DCA 2001). Our affirmance is without prejudice to any right Mr. Moul-trie may have to file a proper motion seeking postconviction relief from the circuit court once our mandate issues in this direct appeal.
Affirmed.
PARKER and STRINGER, JJ., concur.